    8:18-cv-00522-RFR-SMB Doc # 1 Filed: 11/01/18 Page 1 of 9 - Page ID # 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 EQUAL EMPLOYMENT                                    )
 OPPORTUNITY COMMISSION,                             )
                                                     )
                 Plaintiff,                          )
                                                     )
        v.                                           )          Case No. 8:18-cv-00522
                                                     )
                                                     )
 EL VALLARTA, LLC, EL                                )
 VALLARTA III, LLC, and EL                           )
 VALLARTA IV, LLC                                    )
                                                     )
                 Defendants.                         )          Demand for Jury Trial


                                         COMPLAINT

                                 NATURE OF THE ACTION

       This is an action under Title VII of the Civil Rights Act of 1964 and Title I of the Civil

Rights Act of 1991, to correct unlawful employment practices on the basis of sex and to provide

appropriate relief to L.V., a minor, who was adversely affected by such practices. As alleged

with greater particularity below, Defendants El Vallarta, LLC, El Vallarta III, LLC, and El

Vallarta IV, LLC allowed their manager and employees to sexually harass L.V., creating a

hostile work environment and causing L.V.’s constructive discharge.

                                JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331, 1337,

1343 and 1345.

       2.      This action is authorized and instituted pursuant to Section 706(f)(1) and (3) of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-5(f)(1) and (3) (“Title

VII”) and Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.



                                                 1
     8:18-cv-00522-RFR-SMB Doc # 1 Filed: 11/01/18 Page 2 of 9 - Page ID # 2



        3.     Venue is proper in this Court pursuant to 42 U.S.C. § 2000e-5(f)(3), because the

employment practices alleged to be unlawful were committed within the jurisdiction of the

United States District Court for the District of Nebraska.

                                            PARTIES

        4.     Plaintiff, the Equal Employment Opportunity Commission, is the agency of the

United States of America charged with the administration, interpretation, and enforcement of

Title VII and is expressly authorized to bring this action by Sections 706(f)(1) and (3) of Title

VII, 42 U.S.C. § 2000e-5(f)(1) and (3).

        5.     Defendants El Vallarta, LLC, El Vallarta III, LLC, and El Vallarta IV, LLC are

limited liability companies formed pursuant to the laws of Nebraska.

        6.     Defendants operate restaurants all named El Vallarta at three locations in

Nebraska, within an hour’s drive from Omaha.

        7.     Betsy Mata is the sole member, owner, and manager of each Defendant.

        8.     Each Defendant’s restaurant location has a front manager that reports directly to

Mata.

        9.     Defendants’ operations are interrelated.

        10.    Defendants share common management through their sole member, owner, and

manager—Mata.

        11.    Defendants share the same centralized control of labor relations.

        12.    Defendants share common ownership or financial control by their sole member,

owner, and manager—Mata.

        13.    At all relevant times, Defendants have continuously been doing business in the

State of Nebraska, functioning as an integrated enterprise and continuously employing at least 15

employees.
                                                 2
     8:18-cv-00522-RFR-SMB Doc # 1 Filed: 11/01/18 Page 3 of 9 - Page ID # 3



       14.     At all relevant times, Defendants have continuously been an employer engaged in

an industry affecting commerce within the meaning Sections 701(b), (g) and (h) of Title VII, 42

U.S.C. §§ 2000e(b), (g), and (h).

                              ADMINISTRATIVE PROCEDURES

       15.     More than thirty days prior to the institution of this lawsuit, J.V., on behalf of her

minor daughter, L.V., filed timely charges of discrimination (Charge Nos. 563-2017-02106, 563-

2017-02109, and 563-2017-02110) with the Commission. J.V.’s charges alleged violations of

Title VII.

       16.     The Commission sent Defendants timely notice of J.V.’s charges.

       17.     On August 20, 2018, the Commission issued to Defendants Letters of

Determination finding reasonable cause to believe that Defendants violated Title VII.

       18.     The Letters of Determination invited Defendants to join with the Commission in

informal methods of conciliation to endeavor to eliminate the discriminatory practices and

provide appropriate relief.

       19.     The Commission engaged in communications with Defendants to provide

Defendants the opportunity to remedy the discriminatory practices described in the Letters of

Determination.

       20.     The Commission was unable to secure from Defendants conciliation agreements

acceptable to the Commission.

       21.     On September 17, 2018, the Commission issued Notices of Failure of

Conciliation to Defendants.

       22.     All conditions precedent to the institution of this lawsuit have been fulfilled.




                                                  3
    8:18-cv-00522-RFR-SMB Doc # 1 Filed: 11/01/18 Page 4 of 9 - Page ID # 4



                                  STATEMENT OF FACTS

       23.     L.V., a minor female, began working for Defendants at their Gretna, Nebraska

location in 2016.

       24.     During L.V.’s employment, male coworkers repeatedly whistled and made

inappropriate comments to her about her body and her bottom, including saying that when she

was 18, they would be able to legally engage in sexual acts with her.

       25.     In April 2017, the Floor Manager of Defendants’ Gretna location, where L.V.

worked, was Hector Barron.

       26.     Barron witnessed male employees making inappropriate comments to L.V. about

her body and did not endeavor to stop or otherwise correct the conduct.

       27.     On Thursday, April 20, 2017, L.V. reported to work. When she was alone, Barron

rolled a lint roller over her back and bottom. He then physically grabbed her bottom and

whispered in her ear “You have a nice butt. Can I grab it again?”

       28.     L.V. escaped to the restaurant’s bathroom. When she reemerged, she spent the

remainder of her time at work avoiding Barron and ultimately left work early.

       29.     L.V. did not work for the remainder of the week.

       30.     L.V. told her parents about Barron’s conduct on Sunday, April 23, 2017.

       31.     L.V.’s mother, Charging Party J.V., reported Barron’s conduct to the Sarpy

County Sherriff’s Office on Monday, April 24, 2017.

       32.     That same day, April 24, 2017, J.V. called Defendants’ Gretna location multiple

times to report Barron’s conduct. When the phone was answered, she asked to speak to the

owner and a man told her that the owner was not available.

       33.     J.V. again called Defendants’ Gretna location on Tuesday, April 25, 2017. Barron

answered the phone, saying he was the owner, and initially she didn’t realize it was him. She told
                                                4
     8:18-cv-00522-RFR-SMB Doc # 1 Filed: 11/01/18 Page 5 of 9 - Page ID # 5



him her daughter would not be returning to work and started to explain the assault. Barron

interrupted her, said he was the manager, and asked her why she was reporting this to the

restaurant and the police. When J.V. realized she was speaking to Barron, she hung up the phone.

       34.     Following that phone call, later that day, Barron went to L.V.’s home and

encountered J.V. and her son. Barron denied the incident multiple times, but eventually admitted

he had grabbed L.V. Barron apologized and asked J.V. not to get him in trouble, call the police,

or ruin his family. J.V. told him to leave and she left for work.

       35.     Later that same day, April 25, 2017, Barron returned to L.V.’s home with his wife

and child. J.V. was not home, but her son was at home and he refused to answer the door.

       36.     Again that same day, Barron’s wife texted L.V. to ask for J.V.’s phone number.

J.V. did not communicate with Barron’s wife.

       37.     In April 2017, at the time Barron harassed L.V., Defendants had neither a sexual

harassment policy nor a stated mechanism for reporting sexual misconduct.

       38.     Because of her fear for her safety and continuing harassment, L.V.’s working

conditions were unbearable and she was forced to end her employment with Defendants.

       39.     Barron was subsequently arrested for and charged with Third Degree Sexual

Assault. His trial for this charge remains pending in Sarpy County Court.

       40.     Defendants’ sole member, Betsy Mata, never contacted L.V. or J.V. to find out

what happened to L.V.

       41.     Upon information and belief, Barron remains employed at El Vallarta.

                                   STATEMENT OF CLAIMS

                                             COUNT I

                                 (Title VII – Sexual Harassment)



                                                  5
    8:18-cv-00522-RFR-SMB Doc # 1 Filed: 11/01/18 Page 6 of 9 - Page ID # 6



       42.     Plaintiff repeats, re-alleges, and incorporates by reference in the allegations in the

foregoing paragraphs of this Complaint as fully set forth herein.

       43.     Defendants’ employees’ repeated catcalling and comments about L.V.’s body,

bottom, and the sexual things that they would do to her when she was no longer a minor were

intentional and intended to negatively impact her. This behavior was unwelcome, frightening,

highly offensive, egregious, humiliating, and intimidating.

       44.     Barron’s sexually harassing language and physical touching of L.V. was

intentional and intended to negatively impact her. Barron’s language and physical touching was

unwelcome, frightening, highly offensive, egregious, humiliating, and intimidating.

       45.     Barron’s appearing at L.V.’s home multiple times in response to J.V.’s reporting

his conduct was intentional and intended to negatively impact L.V. His appearances at L.V.’s

home were unwelcome, frightening, highly offensive, egregious, humiliating, and intimidating.

       46.     Barron’s and L.V.’s other coworkers’ sexually harassing language and behavior

was sufficiently severe or pervasive to create a sexually hostile work environment for L.V.

       47.     Defendants did not have a sexual harassment policy in place or a stated

mechanism for reporting harassment during the time of L.V.’s employment.

       48.     Barron, L.V.’s manager, witnessed the repeated inappropriate behavior of L.V.’s

male coworkers and took no steps to stop it.

       49.     Defendants failed to take reasonable steps to prevent the sexual harassment.

       50.     Although Defendants knew of L.V.’s accusation, they contacted neither her nor

J.V. to investigate what had happened.

       51.     Defendants failed to take reasonable action to investigate and end the harassment.

       52.     Defendants unlawfully deprived L.V. of equal employment opportunities because

of her sex in violation of 42 U.S.C. § 2000e-2(a)(1).
                                                 6
     8:18-cv-00522-RFR-SMB Doc # 1 Filed: 11/01/18 Page 7 of 9 - Page ID # 7



       53.     As a direct and proximate result of Defendants’ violation of 42 U.S.C. § 2000e-

2(a)(1), L.V. suffered actual damages including but not limited to losses in compensation and

benefits, medical expenses, fear, humiliation, emotional distress, and loss of enjoyment of life.

       54.     The unlawful employment practices complained of in the foregoing paragraphs

were intentional and were done with malice or with reckless indifference to the federally

protected rights of L.V.

                                             COUNT II

                               (Title VII – Constructive Discharge)

       55.     Plaintiff repeats, re-alleges, and incorporates by reference the allegations in the

foregoing paragraphs of this Complaint as fully set forth herein.

       56.     By its illegal discriminatory acts in violation of 42 U.S.C. § 2000e-2(a)(1),

Defendants made working conditions so intolerable for L.V. that a reasonable person in her

position would feel compelled to resign.

       57.     As a direct and proximate result of Defendants’ violation of 42 U.S.C. § 2000e-

2(a)(1), L.V. suffered actual damages including but not limited to back pay, losses in

compensation and benefits, medical expenses, humiliation, emotional distress, and loss of

enjoyment of life.

       58.     Defendants unlawful actions were intentional and were done with malice or with

reckless indifference to the federally protected rights of L.V.

                                     PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.      Issue a permanent injunction enjoining Defendants, their subsidiaries, related

entities, officers, successors, assigns, and all persons in active concert or participation with

Defendants, from engaging in unlawful employment practices which discriminate on the basis of
                                                  7
     8:18-cv-00522-RFR-SMB Doc # 1 Filed: 11/01/18 Page 8 of 9 - Page ID # 8



sex, including harassment and the creation of a hostile work environment based on sex in

violation of 42 U.S.C. § 2000e.

        B.     Order Defendants to institute and carry out policies, practices, and programs

which provide equal employment opportunities for female workers and eradicate the effects of

its past and present unlawful employment practices.

        C.     Order Defendants to make L.V. whole by providing appropriate back pay, lost

benefits, and prejudgment interest, in amounts to be determined at trial, and other affirmative

relief as necessary to eradicate the effects of Defendants’ unlawful employment practices.

        D.     Order Defendants to make L.V. whole by providing compensation for past,

present, and future pecuniary losses resulting from the unlawful employment practices described

above, including job search expenses and medical expenses, in amounts to be determined at trial.

        E.     Order Defendants to make L.V. whole by providing compensation for non-

pecuniary losses resulting from the lawful employment practices described above, including

emotional pain and suffering, stress, anxiety, depression, loss of enjoyment of life,

inconvenience, embarrassment and humiliation, in amounts to be determined at trial.

        F.     Order Defendants to pay L.V. punitive damages for their malicious and reckless

conduct as described above, in an amount to be determined at trial.

        G.     Grant such further relief as the Court deems necessary and proper in the public

interest.

        H.     Award the Commission its costs for this action.

                                    JURY TRIAL DEMAND

        The Commission requests a jury trial on all questions of fact raised by its Complaint.

                               [signature block on following page]



                                                 8
8:18-cv-00522-RFR-SMB Doc # 1 Filed: 11/01/18 Page 9 of 9 - Page ID # 9



                        Respectfully submitted,

                        JAMES L. LEE
                        Deputy General Counsel

                        GWENDOLYN YOUNG REAMS
                        Associate General Counsel

                        ANDREA G. BARAN
                        Regional Attorney

                        C. FELIX MILLER
                        Supervisory Trial Attorney

                        s/ MEREDITH S. BERWICK
                        Missouri Bar Number: 64389
                        Trial Attorney
                        EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                        St. Louis District Office, 1222 Spruce St., Room 8.100
                        St. Louis, MO 63103
                        Phone: (314) 539-7910
                        Fax: (314) 539-7895
                        andrea.baran@eeoc.gov
                        felix.miller@eeoc.gov
                        meredith.berwick@eeoc.gov

                        EMILY A. KEATLEY
                        D.C. Bar Number: 1004811
                        Trial Attorney
                        EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
                        Kansas City Area Office, 400 State Ave., Ste. 905
                        Kansas City, KS 66101
                        Phone and Fax: (913) 551-6648
                        emily.keatley@eeoc.gov

                        Attorneys for Plaintiff Equal Employment Opportunity Commission




                                    9
